The burden upon the relator was to prove the guilt of the respondent beyond all reasonable doubt. We have given careful consideration to all of the evidence and are of the opinion that this burden has not been met as to any of the specifications.
As to those specifications relating to the acceptance of bonds executed by the Peoples Loan and Bail Bond Company, we think irregularities appear but such irregularities fall far short of constituting *Page 541 
willful neglect of duty or corruption in office.
We therefore find the respondent not guilty.
BROWN, FOSTER, LIVINGSTON, LAWSON, SIMPSON and STAKELY, JJ., concur.